Case 19-34054-sgj11 Doc 1259 Filed 10/21/20             Entered 10/21/20 15:03:44       Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS

In Re:                                         §
                                               §              Case No. 19-34054-sgj11
  Highland Capital Management, L.P.,           §
                                               §
                                               §
                                               §              Adversary No.
                                               §

                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Thomas G. Haskins, Jr. of the law firm of Barnes &

Thornburg LLP appears as counsel in this case for Creditor NWCC, LLC and requests service of

all pleadings, notices and other papers filed in this case.

                                                       Respectfully submitted,

                                                       /s/ Thomas G. Haskins, Jr.
                                                       Thomas G. Haskins, Jr.
                                                       State Bar No. 24087681
                                                       BARNES & THORNBURG LLP
                                                       2121 North Pearl Street, Suite 700
                                                       Dallas, Texas 75201
                                                       Telephone: (214) 258-4106
                                                       Facsimile: (214) 258-4199
                                                       jwelton@btlaw.com
                                                       lwohlford@btlaw.com

                                                       ATTORNEY FOR NWCC, LLC


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on October 21, 2020, the foregoing was served on
all counsel of record in accordance with the Texas Rules of Civil Procedure via the court’s
electronic filing system.

                                                       /s/ Thomas G. Haskins, Jr.
                                                       Thomas G. Haskins, Jr.




_____________________________________________________________________________________________
NOTICE OF APPEARANCE                                                                    PAGE 1
